Exhibit 10.1.4


ASSIGNMENT AND ASSUMPTION AGREEMENT
(CAMBRIDGE, MASSACHUSETTS)
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
December 31, 2011, is made by and between ARIAD Corporation, a Delaware
corporation (“Assignor”) and ARIAD Pharmaceuticals, Inc., a Delaware corporation
(“Assignee”).
 
Background Statement
 
WHEREAS, UP 26 LANDSDOWNE, LLC, a Delaware limited liability company
(“Landlord”), as successor in interest to Forest City Cambridge, Inc., an Ohio
corporation, is the “Landlord” and Assignor, as successor in interest to
Assignee via an Assignment and Assumption of Lease dated October 19, 1992 and
recorded with the Middlesex County Southern District Registry of Deeds in Book
22527, Page 581, and filed with the Middlesex County Southern Registry District
of the Land Court as Document 888025 noted on Certificate of Title No. 157415,
is the “Tenant” under that certain Lease dated January 8, 1992, as amended by
that certain First Amendment to Lease dated May 12, 1994, the Settlement
Agreement and Second Amendment to Lease dated May 12, 1994, the Third Amendment
to Lease dated June 1, 1994, a letter agreement dated December 16, 1996, a
letter agreement dated November 5, 1997, a letter agreement dated July 31, 1998,
a letter agreement dated November 30, 1998, the Sixth Amendment to Lease dated
December 31, 1999, the Seventh Amendment to Lease dated March, 2001, the Notice
of Extension of Lease dated October 2, 2001, and the Eighth Amendment to Lease
dated October 30, 2006 (the “Lease”) for certain premises located at 26
Landsdowne Street, Cambridge, Massachusetts.
 
Statement of Agreement
 
NOW, THEREFORE, for good and valuable consideration, each to the other paid, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
 
1.
ASSIGNMENT AND ASSUMPTION. Assignor transfers, assigns and sets over unto the
Assignee all of its right, title and interest in and to the Lease and in and to
any security deposits and prepaid rent made by Assignor under the Lease,
effective as of the date that Assignor has merged into Assignee (the “Effective
Date”).  Assignee assumes the performance of and agrees to be bound by all the
obligations of Assignor as tenant under the Lease arising on and after the
Effective Date, including, without limitation, the obligation to pay monthly
rent and other amounts provided for thereunder, and Assignee agrees that it will
be directly liable to Landlord for all obligations arising under the Lease from
and after the Effective Date.

 
 
2.
BINDING ON SUCCESSORS; MODIFICATION.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors in interest and
assigns.  This Agreement may not be modified, discharged, terminated, or
assigned orally or in any manner other than by an agreement in writing signed by
the parties hereto or their respective successors and assigns.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
CONTROLLING LAW; COUNTERPARTS.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of
Massachusetts.  This Agreement may be executed in counterparts and, taken
together, such counterparts shall constitute one and the same Agreement, valid
and binding on the parties.

 


SIGNATURES APPEAR ON FOLLOWING PAGE
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Assignee have signed and sealed this Agreement
as of the day and year first above written.
 
ASSIGNOR:
ARIAD Corporation
     
By: /s/ Harvey Berger
 
Name: Harvey J. Berger, MD
 
Its: President
   
ASSIGNEE:
ARIAD Pharmaceuticals, Inc.
     
By: /s/ Edward M. Fitzgerald
 
Name: Edward M. Fitzgerald
 
Its: Executive Vice President, CFO

 
 
 
 
 
 
 
 